Citation Nr: 1702436	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to July 1963 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Board denied claims for service connection for diabetes, arteriosclerotic heart disease, and posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision on the claims for diabetes and arteriosclerotic heart disease to the United States Court of Appeals for Veterans Claims (Court).  The decision as to the claim for service connection for PTSD was not appealed. 

In September 2014, the Court vacated the October 2013 Board decision on the claims for diabetes and arteriosclerotic heart disease, and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2015, the Board remanded the appeal for development consistent with the Joint Motion.

In April 2016, the Board denied the claim for diabetes, and remanded the claim for arteriosclerotic heart disease for further development.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in May 2012, the Veteran waived his right to have such evidence reviewed in the first instance by the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was not exposed to herbicides during military service, and his arteriosclerotic heart disease is not attributable to service and did not manifest to a compensable degree within one year after separation from military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for arteriosclerotic heart disease have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  

Also, if a Veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) (2015).

In October 2013, the Board found that the preponderance of the evidence was against both presumptive and direct service connection for diabetes mellitus and arteriosclerotic heart disease.  

In the September 2014 Joint Motion, the Board's October 2013 decision was vacated due to the fact that VA had not complied with procedures set forth in the M21 manual for the development of claims based on herbicide exposure in Thailand.  Specifically, the parties determined that the U.S. Army Joint Services Records Research Center (JSRRC) should be contacted in an effort to corroborate the Veteran's claimed herbicide exposure in Thailand.

In March 2015, the Board remanded the appeal in order to conduct the development discussed in the Joint Motion.

In April 2016, the Board denied the claim for service connection for diabetes.  In so doing, the Board found the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  Further, there had been substantial compliance with the March 2015 remand directives as to herbicide exposure in Thailand, and preponderance of the evidence was against a finding that of such exposure.  A February 2011 response from the National Personnel Records Center (NPRC) indicated that the Veteran received no herbicide exposure during service.  Additionally, and most significantly, although the Veteran served in Udorn, Thailand from May 1962 to July 1962 and reported he was exposed to herbicides at the base perimeter, there was no evidence of spraying, testing, transporting, storage, or usage of herbicides, including Agent Orange, at Udorn, Thailand, prior to 1964.  

As for the claim for arteriosclerotic heart disease, the Board ordered that a VA examination be conducted as one had not been previously provided.  Current VA treatment records documented diagnoses of arteriosclerotic vessel disease and hypertension.  Service treatment records showed that on the October 1959 entrance examination, no abnormalities of the chest or heart were found, and blood pressure was normal.  The Veteran reported no pertinent complaints on the accompanying Report of Medical History.  However, on September 21, 1962, he sought treatment for sharp, substernum chest pain.  The pain was unrelated to food or respiration.  A chest x-ray and laboratory work were ordered.  On September 24th, he was seen again.  The symptoms had not resolved and the Veteran had dizziness with exertion.  On September 25th, diagnostic tests were found to be normal.  On October 29, 1962, the Veteran returned for treatment for chest pain.  He reported the pain had been recurring since September.  The pain was unrelated to respiration or exercise, and he had no cough.  The pain woke him from sleep at night.  There had been no improvement in his symptoms.  The pain was knifelike and in the anterior chest wall.  The diagnosis was, "cannot be sure."  On separation examination in July 1963, abnormalities of the chest and heart were not found, and blood pressure was normal.  Given the current diagnosis and unexplained chest pain on two occasions in service, a medical opinion was needed to decide the claim.

In July 2016, a Disability Benefits Questionnaire was completed.  The examiner first completed a questionnaire as to heart disease, and found there was no current arteriosclerotic heart disease present.  An opinion on etiology was not rendered.  The examiner then completed a second questionnaire as to hypertension, finding a current diagnosis.  The examiner again did not provide an opinion on etiology.

Later in July 2016, a medical opinion was obtained from a different VA examiner.  The examiner reviewed the claims file, including the in-service documentation of chest pain, and properly accepted the Veteran's current diagnoses of heart disease and hypertension.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner concluded that that the current condition was less likely than not (less than a 50 percent probability) incurred in or caused by service.  As rationale, the examiner stated that unexplained chest pain in September 1962 and October 1962 in a 24 year-old male was less likely than not related to cardiovascular disease that developed 50 years later.  Chest x-rays performed on September 24, 1962 and October 29, 1962 were negative.  The September 1962 x-ray showed prominent density of the left hilum.  There were no interval or subsequent visits for cardiovascular problems during service.

In November 2016, the Veteran's attorney submitted several pages of medical records documenting hypertension and chest pain, among other medical problems.  The records also contain laboratory results.  Accompanying these records is a cover letter in which the attorney states, "please note that the Veteran has a number of heart conditions related to Agent Orange exposure, as indicated by the attached medical records."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim for service connection for arteriosclerotic heart disease.   

On the matter of presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e), there has been no evidence received since the April 2016 Board decision to alter the finding that the Veteran was not exposed to herbicides during military service.  While he maintains he was exposed to herbicides in Thailand, to include while working on the perimeter of the base in 1962, the weight of the evidence is against such a finding.  Again, there was no spraying, testing, transporting, storage, or usage of herbicides, including Agent Orange, at Udorn, Thailand, prior to 1964.  Further, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans Claims (Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  The remainder of the record, including the NPRC response, is against a finding of in-service herbicide exposure.    

On the matter of direct service connection, the most recent July 2016 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's current heart disorder was not related to service, including the chest pain documented in September 1962 and October 1962.  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms regarding heart disease in rendering the opinion.  

To the extent the evidence submitted by the Veteran's attorney in November 2016 supports the claim, it is of low probative value.  The records do not contain a medical opinion linking the current disorder to service.  Moreover, the Board has found that the Veteran was not exposed to herbicides during service.  The probative value of the July 2016 VA examination report outweighs that of the November 2016 medical records.

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The July 2016 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.  The Board does not dispute that the Veteran experienced chest pains in service.  In addition, the Board acknowledges the Veteran's belief that his current heart condition is related to those events during service.  The weight of the evidence, however, remains against the claim.  

Additionally, presumptive service connection for the Veteran's arteriosclerotic heart disease as a chronic disease is not warranted as there is no documentation of cardiovascular-renal disease within one year of the Veteran's 1963 discharge.  As for a continuity of symptomatology between the current disorder and service, cardiovascular-renal disease was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by an April 2010 letter.

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO substantially complied with its April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained a medical opinion addressing the Board's inquiries. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for arteriosclerotic heart disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


